Citation Nr: 0914356	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left hand, arm, and leg. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral plantar fasciitis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected trigger thumb, left hand.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected anterior basement membrane 
dystrophy, both eyes.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected mechanical low back pain for 
the period from October 1, 2002 to July 8, 2005. 

6.  Entitlement to a disability rating in excess of 20 
percent for service-connected mechanical low back pain with 
degenerative joint disease at L5/S1 and spondylolisthesis at 
L4 on L5 (mechanical low back pain) from July 9, 2005.

7.  Entitlement to a disability rating in excess of 30 
percent for service-connected migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  
A June 2003 rating decision denied the Veteran's claim of 
entitlement to service connection for peripheral neuropathy 
of the left hand, arm, and leg, and mechanical low back pain.  
The June 2003 rating decision also granted the Veteran's 
claim of entitlement to service connection for migraines, and 
assigned a 30 percent initial disability rating, and granted 
the Veteran's claims of entitlement to service connection for 
bilateral plantar fasciitis; trigger thumb, left hand; and 
anterior basement membrane dystrophy, both eyes; and assigned 
each an initial noncompensable disability rating, all 
effective as of October 1, 2002.

By a July 2004 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for mechanical low 
back pain, and assigned an initial 10 percent disability 
rating, effective October 1, 2002.  

By a September 2005 rating decision, the RO increased the 
initial disability ratings assigned to the Veteran's service-
connected bilateral plantar fasciitis and trigger thumb, left 
hand, from noncompensably disabling to 10 percent disabling, 
effective October 1, 2002.  The September 2005 rating 
decision also increased the disability rating assigned to the 
Veteran's service-connected mechanical low back pain with 
degenerative joint disease at L5/S1 and spondylolisthesis at 
L4 on L5, from 10 percent disabling to 20 percent disabling, 
effective July 9, 2005. 

By a July 2007 rating decision, the RO increased the 
disability rating assigned to the Veteran's service-connected 
anterior basement membrane dystrophy, both eyes, from 
noncompensably disabling to 10 percent disabling, effective 
December 12, 2006.  

As the evaluations assigned to the Veteran's service-
connected disabilities are less than the maximum available 
ratings, the issues remain on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008), apply to all five elements of a 
service-connection claim, including:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that as to the 
disability rating and effective date for the award of 
benefits that will be assigned if service connection is 
awarded.  Id. at 486.  In this case, the Veteran has not yet 
been notified as to the disability rating and effective date 
for the award of benefits that will be assigned if service 
connection is awarded for peripheral neuropathy of the left 
hand, arm, and leg.  On remand, the Veteran should be so 
notified.  

From a review of the Veteran's claims file, it appears that 
there are no VA treatment records dated after August 2007, 
and no private treatment records dated after August 2005.  It 
is possible that the Veteran has received more recent 
treatment for her claimed peripheral neuropathy of the left 
hand, arm, and leg, or for her service-connected 
disabilities.  Records of this additional treatment may 
provide evidence of symptomology not previously considered by 
the RO.  To ensure that the Veteran's complete treatment 
records are obtained, the RO should request the Veteran's 
most recent VA and private treatment records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to service 
connection for peripheral neuropathy of the left hand, arm, 
and leg, the Board finds that a VA examination is in order.  
Record of VA examination dated in December 2005 indicates 
that the examiner opined that suggestive findings of early 
axonal neuropathy in the lower extremities may well be 
related to the Veteran's adult-onset diabetes, and that due 
to the Veteran's history, her upper extremity problems 
involving the median nerve suggest early carpal tunnel 
syndrome.  The examiner did not, however, render an opinion 
as to whether there exists a relationship between the 
Veteran's current complaints of left-sided numbness, 
diagnosed at times as peripheral neuropathy, and her in-
service complaints of same, also diagnosed at times as 
peripheral neuropathy. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

As to the Veteran's claims of entitlement to increased 
disability ratings for service-connected bilateral plantar 
fasciitis; trigger thumb, left hand; anterior basement 
membrane dystrophy, both eyes; and mechanical low back pain, 
the Board finds that VA examinations are in order.  Because 
the Veteran was last afforded VA examinations in June, July, 
and August 2005, new examinations are in order so that the 
current severity of the Veteran's service-connected 
disabilities may be evaluated.

When available evidence is too old for an adequate evaluation 
of the Veteran's current conditions, VA's duty to assist 
includes providing new examinations. Weggenmann v. Brown, 5 
Vet. App. 281 (1993).

Finally, the Board notes that the Veteran submitted a timely 
Notice of Disagreement, dated in February 2007, as to the 
November 2006 denial of her claim of entitlement to a 
disability rating in excess of 30 percent for service-
connected migraines.  The Veteran submitted a written 
statement, dated in March 2007, withdrawing her Notice of 
Disagreement as to the denial of her claim.  However, a 
record of telephone contact between the RO and the Veteran, 
dated in September 2007, indicates that the Veteran informed 
the RO that she did not choose to withdraw her "appeal" as 
to the issue of entitlement to a disability rating in excess 
of 30 percent for service-connected migraines.  Because the 
telephone contact, dated in September 2007, occurred within 
the one-year period from the date of the November 2006 rating 
decision that denied the Veteran's claim of entitlement to a 
disability rating in excess of 30 percent for service-
connected migraines, such serves as a timely Notice of 
Disagreement.  To date, it appears that the RO has not issued 
a Statement of the Case as to this issue.  Where a Notice of 
Disagreement has been filed with regard to an issue, and a 
Statement of the Case has not been issued, 
the Board has no discretion and is obliged to remand the 
issue to the RO for the issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will send the Veteran 
corrective VCAA notice under 38 
U.S.C.A. 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined in Dingess/Hartman, 
19 Vet. App. at 473. 

2.  The RO/AMC must issue the Veteran a 
Statement of the Case with respect to 
the claim of entitlement to a 
disability rating in excess of 30 
percent for service-connected 
migraines, to include notification of 
the need to timely file a Substantive 
Appeal to perfect an  appeal on the 
issue.

3.  The RO/AMC shall contact the 
Veteran to ascertain if she has 
obtained private treatment for her 
claimed peripheral neuropathy of the 
left hand, arm, and leg, or for her 
service-connected disabilities since 
August 2005.  If an affirmative 
response is received, ask the Veteran 
to forward her private treatment 
records to the RO, or forward the 
Veteran an Authorization and Consent to 
Release Information to the VA (VA Form 
21-4142), and obtain and associate with 
the claims file her private treatment 
records.  If a negative response is 
received from the Veteran, such should 
be associated with the claims file.  

4.  The RO/AMC shall obtain and 
associate with the claims file the 
Veteran's VA treatment records from the 
Memphis, Tennessee VA Medical Center, 
dated from August 2007 to the present.

5.  The RO/AMC shall schedule the 
Veteran for a VA examination for the 
purpose of ascertaining whether her 
peripheral neuropathy of the left hand, 
arm, and leg is etiologically related 
to her period of active service.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should indicate in the examination 
report that the claims file was 
reviewed.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should specifically opine as to whether 
it is as likely as not (50 percent 
probability or greater) that the 
Veteran's peripheral neuropathy of the 
left hand, arm, and leg is 
etiologically related to her period of 
active service, specifically, to her 
complaints of same as evidenced in her 
service treatment records, or whether 
it more likely unrelated to her period 
of service, or to any incident therein.  
The rationale for any opinion rendered 
must be provided in a legible report.

6.  The RO/AMC shall schedule the 
Veteran for a VA examination to 
determine the current severity of her 
service-connected bilateral plantar 
fasciitis.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

The examiner is asked to conduct a full 
clinical evaluation of the Veteran's 
foot symptomatology, and indicate 
whether any of the following findings 
are present: weight bearing line being 
over or medial to the great toe; inward 
bowing of the tendo Achilles; pain on 
manipulation and use of the feet; 
objective evidence of marked deformity 
(pronation, abduction, etc.); pain on 
manipulation and use accentuated; 
indication of swelling on use; ; 
characteristic callosities; marked 
pronation; extreme tenderness of the 
plantar surfaces of the feet; marked 
inward displacement; and severe spasm 
of the "tendo Achilles" on 
manipulation, not improved by 
orthopedic shoes or appliances. 

The examiner should also review 
pertinent aspects of the Veteran's 
medical and employment history, and 
comment on the effects of the plantar 
fasciitis upon her ordinary activity 
and the effect, if any, on her current 
level of occupational impairment.  An 
opinion should be provided concerning 
the impact of these disabilities on the 
Veteran's ability to work, to include 
whether the disabilities are productive 
of severe economic inadaptability.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

7.  The RO/AMC shall schedule the 
Veteran for a VA examination to 
determine the current severity of her 
service-connected trigger thumb, left 
hand.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  

The examiner is requested to conduct 
range of motion testing of the left 
thumb in terms of the degrees lost. 
Range of motion should also be 
described by a statement as to the size 
of the gap, in centimeters or inches, 
between the fingertips and the proximal 
transverse crease of the palm, and the 
size of the gap, in centimeters or 
inches, between the thumb pad and her 
fingers with the thumb attempting to 
oppose the fingers.

The extent of any incoordination, 
weakened movement, and excess 
fatigability on use should also be 
described by the examiner. If feasible, 
the examiner should assess the 
additional functional impairment due to 
such symptoms in terms of the degree of 
additional range of motion loss.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, 
to the extent possible, provide an 
assessment of the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should provide an opinion 
as to whether the Veteran's service-
connected left thumb results in 
favorable or unfavorable ankylosis, has 
caused any limitation of motion of 
other digits on the left hand, and 
whether the service-connected 
disability interferes with the overall 
function of the left hand. 

The examiner should also review 
pertinent aspects of the Veteran's 
medical and employment history, and 
comment on the effects of the trigger 
thumb of the left hand upon her 
ordinary activity and the effect, if 
any, on her current level of 
occupational impairment.  An opinion 
should be provided concerning the 
impact of this disability on the 
Veteran's ability to work, to include 
whether the disabilities are productive 
of severe economic inadaptability.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

8.  The RO/AMC shall schedule the 
Veteran for a VA ophthalmologic 
examination to determine the current 
severity of her service-connected 
anterior basement membrane dystrophy of 
both eyes.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed. 

The ophthalmologist should render 
specific findings as to the extent to 
which the Veteran experiences 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity, as well as whether 
the Veteran is experiencing active 
pathology.  

The examiner should also review 
pertinent aspects of the Veteran's 
medical and employment history, and 
comment on the effects of the anterior 
basement membrane dystrophy of both 
eyes upon her ordinary activity and the 
effect, if any, on her current level of 
occupational impairment.  An opinion 
should be provided concerning the 
impact of this disability on the 
Veteran's ability to work, to include 
whether the disabilities are productive 
of severe economic inadaptability.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

9.  The RO/AMC shall schedule the 
Veteran for a VA examination to 
determine the current severity of her 
service-connected mechanical low back 
pain.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests must 
be conducted.

The examiner is asked to address the 
following:

(a)  Provide the range of motion of the 
lumbar spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation), expressed 
in degrees.

(b) Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.

(c)  Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  The severity of each 
neurological sign and symptom should be 
reported.

(d)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 
12 months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

(e)  List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete 
paralysis of the sciatic nerve.  
Moreover, state whether any other nerve 
is affected and if so state the 
severity of the impairment of the nerve 
affected.

The examiner should also review 
pertinent aspects of the Veteran's 
medical and employment history, and 
comment on the effects of the 
mechanical low back pain upon her 
ordinary activity and the effect, if 
any, on her current level of 
occupational impairment.  An opinion 
should be provided concerning the 
impact of this disability on the 
Veteran's ability to work, to include 
whether the disability is productive of 
severe economic inadaptability.

A complete rationale for any opinion 
expressed should be provided. It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

10.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further any action is required, it 
should be undertaken prior to further 
claims adjudication.

11.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and her representative should 
be provided with a Supplemental 
Statement of the Case.

The Veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

The Veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2008) failure to cooperate by not attending 
the requested VA examinations may result in adverse 
determinations.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




